Citation Nr: 1003083	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1953 to 
February 1954.

The Veteran was first denied service connection for a back 
disability in a May 1954 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The Veteran appealed that decision to the 
Board of Veterans' Appeals (Board), which denied the claim in 
a June 1955 decision that became final.  38 C.F.R. § 20.1100.  
Since the initial denial, the Veteran has sought to reopen 
the previously denied claim on multiple occasions, including 
in August 2001.  In a September 2003 rating decision, the RO 
denied the Veteran's petition to reopen, finding that no new 
and material evidence had been submitted.  Although notified 
of the decision, the Veteran did not perfect an appeal, and 
the decision became final.  Id.  In September 2005, the 
Veteran sought to reopen his claim for service connection for 
a back disability.

The current appeal comes before the Board on appeal from a 
January 2007 decision by the Boston RO.  In that decision, 
the RO denied the Veteran's petition to reopen his previously 
denied claim for a back disability, finding that no new and 
material evidence had been submitted.  Regardless of what the 
RO has done, however, the Board must address the question of 
whether new and material evidence has been received to reopen 
the Veteran's claims for service connection for a back 
disability.  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim for service connection for a back disability as one 
to reopen.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in October 2009.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in March 2008, the 
Veteran submitted additional evidence, which was received by 
the Board at the Veteran's October 2009 hearing.  The Board 
notes, however, that the Veteran, through his representative, 
waived initial RO consideration of this evidence in writing 
and requested that the Board review the newly submitted 
evidence in the first instance.  There is thus no need for 
the Board to remand review of this evidence to the RO.  See 
38 C.F.R. § 20.1304 (2009).

The decision below addresses the Veteran's petition to reopen 
his previously denied claim for service connection for a back 
disability.  Consideration of the merits of the claim is 
deferred pending completion of the development sought in the 
remand that follows the decision.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a September 2003 rating decision, the RO denied a 
petition to reopen a previously denied claim of service 
connection for a back disability.  The Veteran did not appeal 
that decision, which became final.

2.  Evidence received since the RO's September 2003 denial is 
new; it relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for a 
back disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A September 2003 rating decision by the RO that denied 
the Veteran's petition to reopen a previously denied claim of 
service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  Since the prior final denial of the Veteran's claim for 
service connection for a back disability, new and material 
evidence has been received; hence, the requirements to reopen 
the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that a detailed discussion of the Board's 
compliance with the notice and duty to assist provisions is 
not necessary.  This is so because the Board is taking action 
favorable to the Veteran in reopening his service connection 
claim for a back disability, and the decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992), 57 Fed. Reg. 49,747 (1992).

In May 1954 and March 1955 rating decisions, the RO denied 
the Veteran's claim for service connection for a back 
disability.  The Veteran appealed the denial to the Board, 
which denied the Veteran's claim for service connection in a 
June 1955 decision that became final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  The Veteran sought to reopen his claim in 
May 1997 and again in August 2001; the RO denied his 
petitions to reopen, most recently in a September 2003 rating 
decision.  The Veteran did not appeal that decision, which 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  In September 2005, the Veteran sought to reopen his 
claim for service connection.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions to the regulation, 
which relate to receipt of additional service department 
records, affects the Veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, as indicated above, the last final denial 
pertinent to the claim for service connection for a back 
disability was the September 2003 rating decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service 
connection for a back disability in February 1954.  The RO 
denied the claim in rating decisions issued in May 1954 and 
March 1955, finding that the Veteran had had a back disorder 
prior to service that was not worsened by his time on active 
duty.  As such, the RO found that a grant of service 
connection was precluded.  The Veteran timely appealed the 
decision to the Board, which denied the Veteran's claim for 
service connection on the same basis.  This decision, issued 
in June 1955, was final.  The Veteran sought to reopen the 
previously denied claim in May 1997 and August 2001; the RO 
issued rating decisions denying the Veteran's petition to 
reopen, most recently in September 2003.  This decision, 
which the Veteran did not appeal, became final.

A review of the evidence added to the record since the 
September 2003 decision reflects that the Veteran testified 
before the undersigned Veterans Law Judge at a hearing at the 
Boston RO in October 2009.  At that hearing, the Veteran 
testified that although he had been involved in a motor 
vehicle accident prior to service, he was drafted into 
service in July 1953.  He was provided a medical examination 
prior to enlistment, at which time, the Veteran stated, he 
requested specifically that his enlistment be delayed so that 
he could more fully recover from the injuries received in the 
accident.  However, the Veteran stated, he was told at this 
entry medical examination that he was "100 percent" 
healthy, and his request was denied.  The Veteran further 
testified that during service, he fell while on a rifle range 
and injured his back, requiring hospitalization during 
service for close to a month.  He stated at the hearing that 
his current difficulties with his back are traceable to that 
in-service injury.

As such, the Board finds that the Veteran's testimony from 
his hearing before the undersigned Veterans Law Judge in 
October 2009 is "new" in the sense that it was not 
previously before agency decision makers.  The Board also 
finds that the newly submitted evidence is not cumulative or 
duplicative of evidence previously considered and is thus 
"material" for purposes of reopening the Veteran's claim.  
In this regard, the Board notes that in the September 2003 
decision, the RO denied the Veteran's petition to reopen his 
previously denied claim for service connection because it was 
unable to establish that the Veteran's current back 
disability began during service or was aggravated by active 
duty.  Prior to the receipt of the above-identified evidence, 
the Veteran had not provided evidence supporting his 
contention that his current back disability developed during 
service or was aggravated by his time on active duty.  The 
newly submitted medical evidence-in the form of his 
testimony before the undersigned Veterans Law Judge-
reflects, however, that the Veteran has consistently reported 
that he was not experiencing trouble with his back before 
service, even following a motor vehicle accident prior to his 
enlistment, and that he has suffered from back problems since 
an incident in service in which he was injured when he fell 
while on a rifle range and was hospitalized for back problems 
during service.  Because it helps to corroborate the 
Veteran's contention that his current back disorder developed 
during service or was aggravated thereby, this evidence adds 
to the record in a way that it should be considered new and 
material.  The Board thus finds that the Veteran's testimony 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see also 
Justus, 3 Vet. App. at 512-513 (presuming credibility of 
evidence for purposes of petitions to reopen previously 
denied claims).  

As new and material evidence, in the form of the Veteran's 
testimony at the October 2009 hearing before the undersigned 
Veterans Law Judge, has been submitted, the Board finds that 
the criteria for reopening the claim for service connection 
have been met.




ORDER

New and material evidence to reopen the claim of service 
connection for a back disability has been received; to this 
limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for a back disability is reopened, the claim must 
be considered on a de novo basis.  The Board finds that 
additional evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's claim.

At the outset, the Board notes that the VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  

Relevant medical evidence of record consists of the Veteran's 
service treatment records as well as private records of the 
Veteran's ongoing treatment for back complaints.  The Veteran 
was also provided VA examinations in July 1997, September 
1997, and July 2003.  Here, the Veteran's service treatment 
records verify that he was noted to have been involved in a 
motor vehicle accident prior to service; his February 1953 
report of medical examination indicates no musculoskeletal 
abnormalities but reflects the examiner's notation that the 
Veteran had suffered a recent back injury and had mild 
complaints of limitation of motion of the spine.  The 
examiner, however, found the Veteran to have no disqualifying 
defects and certified him fit for active duty.  The Veteran's 
service records further reflect that he was treated in 
service on multiple occasions for complaints of back pain and 
was hospitalized in January 1954.  He was separated from 
service on a medical discharge in February 1954; report of 
the medical board proceedings indicates that the Veteran had 
been diagnosed with chronic myositis of the lumbar muscles 
that "manifested in civilian life" and was not incurred in 
or aggravated by service.

Post-service medical records reflect that the Veteran has 
sought ongoing treatment for chronic lower back pain.  He was 
diagnosed in April 1984 with "straightening of the lumbar 
spine consistent with muscle spasm" and with mild lumbar 
spondylosis on a radiological evaluation conducted in June 
1992.  He was also treated in 1980 for a back injury related 
to a fall and 1992 for injuries to his back sustained during 
a motor vehicle accident.  Records of the Veteran's ongoing 
chiropractic treatment reflect that he has been diagnosed 
with lumbar disc displacement and sacroiliac strain and 
sprain as well as lumbosacral somatic dysfunction.  
Radiological records from November 2006 further indicate that 
the Veteran has degenerative changes with slight narrowing of 
lumbar vertebrae and straightening of the lumbar curvature 
consistent with muscle spasm.

The Veteran was provided VA examination in July 1997, 
September 1997, and July 2003.  Report of the July 1997 
examination reflects that the Veteran complained of injuring 
his back in an in-service fall.  Physical examination 
revealed limitation of motion due to muscular spasm and pain; 
the examiner diagnosed the Veteran with chronic low back 
strain but offered no etiological opinion.  Report of the 
September 1997 VA examination also reflects the Veteran's 
report of having injured his back in an in-service fall.  The 
examiner diagnosed the Veteran with chronic low back pain and 
noted point tenderness at L4-L5 with some limitation of 
motion.  No etiological opinion was offered.  Report of the 
July 2003 examination reflects the Veteran's complaints of 
pain in his back since service.  Physical examination 
revealed tenderness to the lumbar spine and limitation of the 
range of motion, which the examiner noted was additionally 
affected by pain, weakness, fatigue, and lack of endurance.  
Radiological examination revealed degenerative changes of the 
lumbar spine with mild disc space narrowing.  Again, at this 
examination no etiological opinion was provided.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Generally, service connection requires:  (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board notes that every Veteran who served in the active 
military, naval, or air service after December 31, 1946, 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); see also 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 
2003) (holding that to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service).  Only those conditions recorded in 
examination reports can be considered as "noted," 38 C.F.R. 
§ 3.304(b) (2009), and a history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  Id. § 3.304(b)(1).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2009).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent 
flare-ups during service of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2009).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold.

The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as symptoms of a back disability 
during service or symptoms of a current back disability.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he cannot 
testify, as he would be medically incompetent to do, about a 
diagnosis or the etiology of any current disability.  See id.

The chronicity provisions of 38 C.F.R. § 3.303(b) (2009) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology.  Savage, supra. 

In that connection, the Veteran has alleged that he fell 
while on the rifle range during active duty and was treated 
for a back injury at that time.  Although he has acknowledged 
that he injured his back in a motor vehicle accident prior to 
service, the Veteran has contended on multiple occasions that 
he was not experiencing any problems with his back at the 
time of his enlistment.  He contends instead that the fall on 
the rifle range caused a back injury from which he still 
suffers.  The Board notes that the Veteran is qualified, as a 
lay person, to report that he suffered pain or injury during 
service that has continued to the present.  See Savage, 10 
Vet. App. at 495.  However, he is not competent to provide a 
medical opinion as to the onset of any current disability.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
Veteran is competent to testify to observable facts, such as 
in-service pain or injury and the continuity of symptoms from 
his time in service to the present, but is not competent to 
testify as to etiology of a current disability, the Board 
finds that there is insufficient competent medical evidence 
on file to make a decision in this case and must therefore 
remand to obtain a medical examination and nexus opinion 
regarding the etiology of any currently diagnosed back 
disability.  See McLendon, 20 Vet. App. 79.

Therefore, in light of the evidence of record and the need 
for additional clinical findings and a more definitive 
diagnosis and medical opinion concerning any relationship 
between the Veteran's period of service and any current back 
disability, on remand the agency of original jurisdiction 
(AOJ) must arrange for the Veteran to undergo examination.  
The examination must address the nature and etiology of any 
identified back disorder, and any medical opinion offered 
must be based upon consideration of the Veteran's complete 
documented history and assertions through review of the 
claims file.  Such examination is needed to fully and fairly 
evaluate the claim for service connection.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009).  The examiner must 
specifically address whether the worsening of the Veteran's 
pre-existing back disability during service was due to the 
natural progression of the disease.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
should be sent a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the Veteran's claimed 
back disability to be obtained.  The 
Veteran should also be invited to submit 
any pertinent evidence in his possession.  
The agency of original jurisdiction (AOJ) 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for VA examination and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2009).  
All examiner(s) must thoroughly review 
the Veteran's claims file, to include a 
copy of this remand, and indicate on the 
examination report that such review was 
conducted.  The examiner must elicit a 
thorough and complete history from the 
Veteran, and the report of the 
examination must include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies must be accomplished, and all 
clinical findings must be reported in 
detail.  

On examination, each current back 
disability should be identified.  With 
respect to each identified back 
disability, the examiner must provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the current 
back disability was caused by or had its 
onset during the Veteran's active 
military service or pre-existed such 
service.  Specifically, the examiner must 
provide an opinion as to whether there is 
clear and unmistakable evidence that any 
pre-existing back disability was not 
worsened beyond the natural progression 
of the disease by the Veteran's service.

3.  After the requested examinations have 
been completed, the reports must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand. If any report is 
deficient in any manner, it must be 
returned to the examiner.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


